                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       NORTHERN DISTRICT OF ILLINOIS
                                              EASTERN DIVISION
In re: Jennifer A Perinat                                       )       Case no. 17-08700
                                                                )
                                                                        Chapter 13
                                                                )
                                               Debtor           )       Judge: Janet S. Baer
                               NOTICE OF MOTION AND CERTIFICATE OF SERVICE

     Jennifer A Perinat                                                          David M Siegel
     8408 Alden Ln                                                               790 Chaddick Dr
     Darien, IL 60561                                                            Wheeling,IL 60090




    Please take notice that on Friday, August 6, 2021 at 9:15 am, a representative of this office shall appear
    before the Honorable Judge Janet S. Baer, or any judge sitting in that judge 's place, and present the Trustee's
    motion a copy of which is attached.

    This motion will be presented and heard electronically using Zoom for Government . No personal
    appearance in court is necessary or permitted. To appear and be heard on the motion, you must do the
    following:

    To appear by video, use this link: https//www.zoomgov.com/join. Then enter the meeting ID and password.

    To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-7666. Then enter the
    meeting ID and password.

    Meeting ID and password. The meeting ID for this hearing is 160 731 2971 and the passcode is 587656.
    The meeting ID and passcode can also be found on the judge 's page on the court's web site.

    If you object to this motion and want it called on the presentment date above, you must file a Notice of
    Objection no later than two (2) business days before that date. If a Notice of Objection is timely filed, the
    motion will be called on the presentment date. If no Notice of Objection is timely filed, the court may grant the
    motion without a hearing.

    I certify that this office caused a copy of this notice to be delivered to the above listed debtor by depositing it in
    the U.S. Mail at 801 Warrenville Road, Lisle, IL and to the debtor 's attorney electronically via the Court's
    CM/ECF system on Tuesday, July 6, 2021




                                                                        /s/ Alyssa Ruan
     Glenn Stearns, Chapter 13 Trustee
     801 Warrenville Road, Suite 650                                    For: Glenn Stearns, Trustee
     Lisle, IL 60532-4350
     Ph: (630) 981-3888
                                IN THE UNITED STATES BANKRUPTCY COURT
                                     NORTHERN DISTRICT OF ILLINOIS
                                            EASTERN DIVISION
In re: Jennifer A Perinat                                   )       Case no. 17-08700
                                                            )
                                                                    Chapter 13
                                                            )
                                            Debtor          )       Judge: Janet S. Baer



                       MOTION TO DISMISS FOR FAILURE TO MAKE PLAN PAYMENTS



  Now comes Glenn Stearns, Chapter 13 Trustee, and requests dismissal of the above case pursuant to Section
  1307(c)(6), and in support thereof, states the following:

  1. The debtor filed a petition under the Bankruptcy Code on March 20, 2017.

  2. The debtor's plan was confirmed on November 03, 2017.

  3. The debtor's current plan payment is $700.00.

  4. The last payment received from the debtor was March 25, 2021.

  5. The accrued default under the plan is $380.33, which is the audited balance remaining on the plan as of the
  preparation of this motion.



   WHEREFORE, the Trustee prays that this case be dismissed for material default by the debtor with respect to the
   term of a confirmed plan, pursuant to Section 1307 (c)(6).




                                                                      Respectfully Submitted;
     Glenn Stearns, Chapter 13 Trustee
                                                                      /s/ Pamela L. Peterson
     801 Warrenville Road, Suite 650
     Lisle, IL 60532-4350                                             For: Glenn Stearns, Trustee
     Ph: (630) 981-3888
